Exhibit 32 SECTION 1350 CERTIFICATION CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report of PacificHealth Laboratories, Inc. (the “Company”) on Form 10-QSB for the period ended September 30, 2007 as filed with the United States Securities and Exchange Commission on the date hereof (the “Report”), Robert Portman, Chief Executive Officer of the Company, and Stephen P. Kuchen, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that based on our knowledge: 1.The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. This Certification shall not be deemed “filed” by the Company for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended. DATE:November 14, 2007 By: /s/ Robert Portman Robert Portman, Chairman of the Board (Principal Executive Officer) DATE:November 14, 2007 By: /s/ Stephen P. Kuchen Stephen P. Kuchen, Chief Financial Officer (Principal Financial and Accounting Officer)
